April 13, 1906. The opinion of the Court was delivered by
This appeal seeks to review the construction of the will of William Meagher in the decree of Judge Memminger, herewith reported, upon the grounds stated in the exceptions thereto also reported herewith. The will so far as material is as follows:
"I give devise and bequeath to my wife Mary Meagher of Charleston and State aforesaid, all my Real Estate and personal Property of which I may die seized and possessed of and I nominate, constitute and appoint my wife Mary Meagher of Charleston and State aforesaid executrix of this my last Will and Testament without Bond as long as she remains my Widow, but if she gets married again then her authority must seize and all my Real Estate and Personal property must be sold and I make the following bequests." (Then follows the bequests.)
"The rest and residue I leave to the Pastor of Saint Patrick's Church to be turned over by him to the Mother in charge of the City Orphans on Queen Street.
"And after my wife's death or if she gets married again then I nominate, constitute and appoint the Rev. D.J. Quigley or his Successor Executor of this my last Will and Testament, giving him full power and authority to sell or any part of my Real Estate, Personal or Mixed, and at such *Page 178 
times and such terms and for such Purposes as he may deem well at Public or at Private Sale."
We think it clear that the Circuit Court was correct in construing the will to mean that the wife took a life estate at most and that the bequests and the residue were to become operative upon her remarriage or death and to be then administered by the then constituted pastor of Saint Patrick's Church. We do not deem it necessary to attempt to add to the reasons given in the Circuit decree, and will only refer to the following authorities in support of the decree: 30 Ency. Law, 748; Fuller v. Wilbur, 170 Mass. 506,49 N.E. Rep., 916; In re Brooks' Will, 125 N.C. 136,34 S.E. Rep., 265; Rose v. Hale, 185 Ill., 378, 76 Am. St. Rep., 40. See, also, Snelling v. Lamar, 32 S.C. 77, 10 S.E., 825; which, as applied to a deed, holds that if an estate be given to a woman during widowhood, she takes an estate for life determinable upon her remarriage. This rule may be applied to the will in this case, since, for the reasons given in the Circuit decree, section 2483 does not require that the gift to the wife shall be considered a gift in fee. We are perfectly satisfied also with the view of the Circuit Court that the bequests were not conditioned on the remarriage of the wife, but became operative on her remarriage or death, and that there was no intestacy.
The exceptions are overruled and the judgment of the Circuit Court is affirmed.